             Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 LONNIE EARNEST, Individually and on                    Case No.: 1:20-cv-137
 Behalf of Others Similarly Situated,

 v.                                                      Jury Trial Demanded

 RANDSTAD TECHNOLOGIES, LLC



                                      ORIGINAL COMPLAINT


                                               SUMMARY

        1.      Randstad Technologies, LLC does not pay its hourly employees overtime as required

by the Fair Labor Standards Act, 29 U.S.C. §201, et. seq. (FLSA).

        2.      Instead, Randstad pays its hourly employees the same hourly rate for all hours worked

in a workweek, including those in excess of 40 in a workweek (straight-time-for-overtime).

        3.      Randstad’s straight-time-for-overtime pay plan violates the FLSA because hourly

employees are owed overtime for hours worked in excess of 40 in a week at the rate of one-and-one-

half times their regular rates.

        4.      Lonnie Earnest (Earnest) brings this action to recover the unpaid overtime and other

damages owed to him and the other employees to whom Randstad paid straight-time-for-overtime.

                                      JURISDICTION AND VENUE

        5.      This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

arises under a federal statute. 29 U.S.C. § 216(b).

        6.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

portion of the acts and omissions Earnest complains of occurred in this District and Division.
             Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 2 of 11



                                                PARTIES

       7.       Earnest worked for Randstad as a project manager within the last 3 years.

       8.       During his employment Randstad paid Earnest the same hourly rate for all the hours

he worked including those in excess of 40 in a workweek.

       9.       Earnest’s consent to be party plaintiff is attached as Exhibit A.

       10.      Earnest brings this FLSA collective action on behalf of himself and all other of

Randstad’s employees who were paid according to Randstad’s straight-time-for-overtime pay plan.

       11.      The FLSA collective group of employees Earnest seeks to represent consists of:

                All hourly employees employed by Randstad in the U.S. and who
                were paid according to Randstad’s straight-time-for-overtime
                pay plan at any time during the last 3 years (the Straight-Time
                Workers).

       12.      Randstad is a Delaware limited liability company with its headquarters in Atlanta,

Georgia.

       13.      Randstad is registered to do business in Texas, regularly conducts business in Texas,

and has/has had employees working in Texas, including Earnest.

       14.      Randstad may be served with process by serving its registered agent: Corporation

Service Company d/b/a CSC-Lawyers Incorporating Service Company, 211 East 7th St., Suite 620,

Austin, Texas, 78701-3218.

                                          FLSA COVERAGE

       15.      For at least the past 3 years, Randstad has been an employer within the meaning of

section 3(d) of the FLSA. 29 U.S.C. § 203(d).

       16.      For at least the past 3 years, Randstad has been part of an enterprise within the

meaning of section 3(r) of the FLSA. 29 U.S.C. § 203(r).
                Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 3 of 11



          17.      For at least the past 3 years, Randstad has been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1).

          18.      Randstad has, and has had, employees engaged in commerce or in the production of

goods for commerce, or employees handling, selling, or otherwise working on goods or materials

(including computers, peripherals, smart phones/devices, office equipment, etc.) that have been

moved in or produced for commerce.

          19.      Further, Randstad’s annual gross volume of sales has well exceeded $1,000,000 for at

least the past 3 years.

          20.      For at least the past 3 years, Earnest and the Straight-Time Workers were engaged in

commerce or in the production of goods for commerce or were employees who handled, sold, or

otherwise worked on goods or materials that had been moved in or produced for commerce by any

person.

          21.      Randstad treated all the Straight-Time Workers (including Earnest) as employees by

setting their work schedules, controlling their job assignments, withholding taxes from their pay, and

maintaining their personnel records.

                                                  FACTS

          22.      Randstad provides staffing solutions in various sectors including information

technology (IT), accounting, engineering, and call centers. 1

          23.      Earnest and the Straight-Time Workers are among the employees who provide the

staffing services for and on behalf of Randstad.




1   https://www.randstadusa.com/
             Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 4 of 11



       24.      Randstad’s Straight-Time Workers, including Earnest, typically worked more, indeed

often substantially more, than 40 hours a week.

       25.      Randstad paid all its Straight-Time Workers pursuant to its straight-time-for-overtime

pay plan.

       26.      On or before June of 2016, Earnest began work for Randstad in Taylor, Texas. He

continued to work for Randstad, later in Austin, Texas, through May of 2019.

       27.      As a project manager Earnest was responsible for creating and maintaining Microsoft

project schedules, measuring performance, weekly and quarterly manager updates, and managing a

team of workers from across various IT disciplines.

       28.      Randstad’s records reflect the hours Earnest worked each workweek and pay period.

       29.      Randstad paid Earnest an hourly rate for all the hours he worked, including those in

excess of 40 in a week.

       30.      Randstad did not guarantee Earnest a minimum salary per week.

       31.      If Earnest worked less than 40 hours in a week he was only paid for those hours.

       32.      For example, as shown in the following paystub from Randstad, for the workweek of

December 25, 2017 to December 31, 2017 Earnest worked 9.8 hours on Wednesday, December 27;

10.2 hours on Thursday, December 28; and 10 hours on Friday, December 29, for a total of 30 hours

(see following page):

       /

       /

       /

       /

       /
              Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 5 of 11




        33.      For this pay period Randstad paid Earnest for only the 30 hours he worked that week

at his regular, straight-time hourly rate. See Id.

        34.      Although he often worked well over 40 hours per workweek, Randstad never paid

Earnest proper overtime but, rather, paid him straight-time-for-overtime.
              Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 6 of 11



        35.      Again, by way of example, for the workweek of March 12, 2018 to March 18, 2018

Earnest worked 10 hours on Monday, March 13); 11 hours on Tuesday, March 14),; 10 hours on

Wednesday, March 15; 9.25 hours on Thursday, March 16; and 10 hours on Friday, March 17, for a

total of 50.25 hours:




        36.      For this workweek Randstad paid Earnest for 50.25 hours, all at his regular, straight-

time hourly rate. See Id

        37.      All of Randstad’s Straight-Time Workers perform or performed duties similar to those

Earnest performed like providing engineering, project management, and support services to and on

behalf of Randstad.
              Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 7 of 11



        38.      The Straight-Time Workers worked similar hours and were denied overtime as a result

of the same illegal straight-time-for-overtime pay practice.

        39.      All of Randstad’s Straight-Time Workers regularly worked in excess of 40 hours in a

workweek.

        40.      Instead of paying the Straight-Time Workers overtime, Randstad paid them only their

regular hourly rates for all their working hours including those in excess of 40 in a workweek.

        41.      As a result, Randstad failed to pay the Straight-Time Workers proper overtime

compensation for hours worked in excess of 40 in a workweek.

                                          FLSA VIOLATIONS

        42.      Earnest incorporates all preceding paragraphs.

        43.      Randstad’s straight-time-for-overtime pay plan violates the FLSA because Earnest and

the other Straight-Time Workers did not receive overtime pay for hours worked over 40 in a week at

the rate of 1.5 times their regular hourly rates of pay.

        44.      Randstad knew, or showed reckless disregard for whether, its straight-time-for-

overtime pay plan violated the FLSA.

        45.      Randstad’s failure to pay proper overtime compensation to the Straight-Time Workers

was not based on any reasonable interpretation of the law.

        46.      Nor was Randstad’s decision not to pay proper overtime made in good faith.

        47.      Accordingly, Earnest and the Straight-Time Workers are entitled to recover their

unpaid overtime under the FLSA, liquidated damages, attorney’s fees, and costs.

                                COLLECTIVE ACTION ALLEGATIONS

        48.      Earnest incorporates all preceding paragraphs.

        49.      Numerous employees have been denied overtime by Randstad’s straight-time-for-

overtime pay plan which is in willful violation of the FLSA.
              Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 8 of 11



        50.      Numerous other individuals who worked with Earnest indicated they were paid in the

same manner, performed similar work, and were not properly compensated for all hours worked as

required by the FLSA.

        51.      From his observations and experience working for Randstad, Earnest is aware that

Randstad’s illegal practices or policies have been imposed on the Straight-Time Workers.

        52.      The Straight-Time Workers all regularly worked in excess of 40 hours per week and

received only their regular hourly rates for all hours worked.

        53.      These Straight-Time Workers are similarly situated to Earnest in terms of relevant job

duties, pay provisions, and employment practices.

        54.      Randstad’s failure to pay overtime as required by the FLSA results from a generally

applicable, systematic pay plan that is not dependent on the personal circumstances of the Straight-

Time Workers.

        55.      Thus, Earnest’s experiences are typical of the experiences of the Straight-Time

Workers.

        56.      The specific job titles or precise job locations of the various Straight-Time Workers

do not prevent collective treatment.

        57.      All Straight-Time Workers, regardless of their precise job requirements or rates of pay,

are entitled to overtime for hours worked in excess of 40 in a week.

        58.      Earnest has no interests contrary to, or in conflict with, the Straight-Time Workers.

        59.      Like each Straight-Time Worker, Earnest has an interest in obtaining the unpaid

overtime wages and other damages owed to him under federal law.

        60.      A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.
             Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 9 of 11



       61.      Absent this collective action, many Straight-Time Workers likely will not obtain redress

of their injuries and Randstad will reap the unjust benefits of violating the FLSA.

       62.      Furthermore, even if some of the Straight-Time Workers could afford individual

litigation against Randstad, it would be unduly burdensome to the judicial system.

       63.      Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts.

       64.      Therefore, this issue does not preclude collective action treatment.

                                           JURY DEMAND

       65.      Earnest demands a trial by jury.

                                          RELIEF SOUGHT

       66.      Wherefore, Earnest prays for:

                (a)    an order allowing his claims to proceed as a FLSA collective action and
                       directing notice to the other Straight-Time Workers;

                (b)    judgment finding Randstad in violation of the FLSA;

                (c)    judgment finding Randstad liable to Earnest and the Straight-Time Workers
                       for unpaid overtime and an equal amount of liquidated damages;

                (d)    judgment awarding Earnest and the Straight-Time Workers reasonable
                       attorneys’ fees, costs, and expenses;

                (e)    judgment awarding Earnest and the Straight-Time Workers pre- and post-
                       judgment interest at the highest rates allowed by law; and

                (f)    such other and further relief as may be necessary and appropriate.
Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 10 of 11



                           Respectfully submitted,

                                  /S/ Michael K. Burke
                           _____________________________
                                  Michael K. Burke
                                  Texas Bar No.: 24012359
                                  Richard J. (Rex) Burch
                                  Texas Bar No.: 24001807
                           BRUCKNER BURCH PLLC
                           8 Greenway Plaza, Suite 1500
                           Houston, Texas 77046
                           713-877-8788 – Telephone
                           713-877-8065 – Facsimile
                           mburke@brucknerburch.com
                           rburch@brucknerburch.com

                           AND

                           Andrew Dunlap
                           Texas Bar No. 24078444
                           William Liles
                           Texas Bar No.: 24083395
                           JOSEPHSON DUNLAP, LLP
                           11 Greenway Plaza, Suite 3050
                           Houston, Texas 77046
                           713-352-1100 – Telephone
                           713-352-3300 – Facsimile
                           adunlap@mybackwages.com
                           wliles@mybackwages.com

                           ATTORNEYS FOR PLAINTIFFS
Case 1:20-cv-00137-LY Document 1 Filed 02/05/20 Page 11 of 11




                        EXHIBIT A
